DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 10-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansl (US 2006/0245862 A1), a.k.a., “Hansl”, in view of Hansl (US 2003/0185656 A1), a.k.a., “Hansl ‘656”.

Regarding Claim 1, Hansl teaches 
a storage and retrieval system, i.e., shelf servicing device (6) and shelf storage system section (3a, 3b), as illustrated in figure 1 and as mentioned at paragraph 34, comprising: at least one autonomous transport vehicle, i.e., shelf servicing device (6) including a frame (8), as illustrated in figure 2 and as mentioned at paragraph 40, forming a payload area , i.e., lifting platform (8) and load receiving device (9), as illustrated in figure 4, and telescoping push arms (11a, 11b) movably mounted to the frame (8), each telescoping arm (11a, 11b) being configured for extension and retraction relative to the frame (8) along an extension axis, i.e., noting direction of extension (19a, 19b), as illustrated in figures 2 and 3 and as mentioned at paragraph 46, and traversal, relative to the frame (8), in at least one direction that is along to the extension axis (19a, 19b); at least one picking aisle (2) configured to allow travel of the at least one autonomous transport vehicle (6) through the at least one picking aisle (2), as illustrated in figure 1, for example; and at least one storage shelf, i.e., shelf storage sections (3a, 3b), as mentioned at paragraph 34, located adjacent the at least one picking aisle (2), where extension and retraction of the telescoping arms (11a, 11b) effects transfer of at least one pickface, i.e., load/auxiliary loading means (12), as illustrated in figures 1-8, between the at least one storage shelf (3a, 3b), and the payload area (8, 9).

Regarding Claim 1, Hansl does not expressly teach each telescoping arm being configured for extension and retraction relative to the frame along an extension axis, and traversal, relative to the frame, in at least one direction that is angled to the extension axis.

Regarding Claim 1, Hansl does not expressly teach, but Hansl ‘656 teaches each telescoping arm(s) (15), as illustrated in figure 13 and as mentioned at paragraphs 55 and 90, being configured for extension and retraction relative to the frame , i.e., base frame (27), as mentioned at paragraphs 59 and 60, along an extension axis, i.e., noting the direction of extension denoted by double arrows (13), as illustrated in figures 9 and 13 and as mentioned at paragraph 62, and traversal, relative to the frame (27), in at least one direction, i.e., along pivot axis (112), as mentioned at paragraphs 90, 91, 94 and 98 and as illustrated in figure 13, that is angled to the extension axis (13). 

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a tilting mechanism so that each telescoping arm being configured for extension and retraction relative to the frame along an extension axis, and traversal, relative to the frame, in at least one direction that is angled to the extension axis as taught by Hansl ‘656, on the frame of Hansl’s device for the purpose of increasing utility to the user through accessing payloads situated angularly with respect to the frame, such as Hansl’656’s inclined shelving (111) as well as horizontal shelving (17) as shown and taught at figure 13, for example.

Regarding Claim 2, Hansl teaches 
wherein the at least one storage shelf (3a, 3b) includes more than one stacked storage shelf, i.e., a shelf storage facility as mentioned at paragraph 2, first sentence, and noting that shelf storage sections (3a, 3b) are implied to be sections with stacked storage shelves since paragraph 34, third sentence states “[t]he shelf-servicing device 6 has a vertical mast 7, on which the raisable and lowerable lifting platform 8 is guided”, accessible from a common travel surface of the at least one picking aisle (2), as illustrated in figure 1.

Regarding Claim 3, Hansl ‘656 teaches 
 wherein the at least one direction (112) is one or more of a vertical and horizontal direction, noting that the pivot axis (112), which is arced in shape, has both vertical and horizontal components, as illustrated in figure 13. 

Regarding Claim 4, Hansl ‘656 teaches 
 wherein the at least one autonomous transport vehicle, i.e., rack unit (1), includes a three degree of freedom drive, i.e., drive motors (39, 44) which drive the extension of the distance between the arms (25, 42) (a first degree of freedom) and the movement of drivers (62a, 62b) (a second degree of freedom), as illustrated in figure 3, and as mentioned at paragraph 64, and extension arm motors (55, 56) (third degree of freedom) as illustrated in figure 4 and as mentioned at paragraph 65, noting that all three motors are part of the three degree of freedom drive, connected to the telescoping arms (15) to effect the traversal of the telescoping arms (15) and the extension and retraction of the telescoping arms (15).

Regarding Claim 5, Hansl ‘656 teaches 
wherein a distance (25, 42) between telescoping arms (15) is a variable distance such that each telescoping arm (15) has a variable location of extension and retraction, as illustrated in figures 3 and 4 and as mentioned at paragraph 64, as follows.

[0064] The adjusting mechanism 43 applies a synchronously transmitted displacement force to two displaceable bearing slides 33 arranged in the longitudinal peripheral region of the guide system via the rod linkages 46, 51 and lever arms 48, 49, for which purpose the two flange plates 45 are articulatingly joined to one another via a push rod 52. In this particular embodiment, only a single drive 44 is used for synchronously displacing the telescopic arms 15--in the direction of double arrow 42. The linkage points for the first end of the rod linkages 46, 51 and push rod 52 are preferably offset from one another by an angle of 120.degree.. A rotating motion of the two flange plates 45 reciprocally linked via the push rod by means of a single drive 44 causes the two lever arms 48 to pivot about the joints 47 and the two lever arms 49 co-operating with the distal end region of the bearing slide 33 of the two telescopic arms 15 are displaced towards one another or apart from one another relative to a plane of longitudinal symmetry 53. As a result, a slight width or the distance 25 between the telescopic arms 15 can be reduced by the maximum centring motion 41 of the two telescopic arms 15. The requisite centring motion 41 can be fixed by means of the length-adjustable or variable rod linkages 46, 51 and is preferably between 5 mm and 40 mm, in particular between 10 mm and 30 mm, for example 20 mm. The primary advantage of this embodiment is that when transferring storage units 4 from the rack stage 17 onto the loading platform 10, for example, preferably before sliding the two telescopic arms 15 out towards the storage unit 4, the telescopic arms 15 are moved to their maximum distance 25 apart from one another so that even if there are variations in the dimensions of the storage units 4, e.g. due to deformation thereof, the storage unit 4 can be prevented from colliding with the retractable unit 14. Another option would be to connect he bearing slide 33 to the base frame 27 of the loading platform 10 to prevent it from being displaced and dispose the guide rails 34, 35 forming the guiding system transversely to the longitudinal direction of the elevation and lateral guide tracks 77, 78 of the support frame 29, between the bearing slide 33 and the support frame 29.

Emphasis provided.

Regarding Claim 10, Hansl teaches 
wherein traversal of each telescoping arm assembly (11a, 11b) is in a plane substantially parallel with a fixed pickface support plane (3b) of the payload area, i.e., lifting platform (8) and load receiving device (9), as illustrated in figure 4, to effect a full payload area justification of the at least one pickface (12) independent of a size of the at least one pickface so that each payload seating position defined by the payload area (8, 9) in its entirety is within the full payload area justification, as illustrated in figures 2-8, noting that the term “justification” is construed as meaning the movement of an item into position to make even.

Regarding Claim 11, see rejection of Claim 1, above.

Regarding Claim 12, Hansl ‘656 teaches rotatable fingers (59a, 59b, 62a, 62b, 63a, 63b), as illustrated in figures 3 and 14-19 wherein transferring the pickface into the payload area (22, 60, 61) includes pulling the pickface (4) into the payload area with rotatable fingers (59a, 59b, 62a, 62b, 63a, 63b) mounted to the telescoping arms (15), as illustrated in figures 2-4 and 14-19.

Regarding Claim 17, see the rejection of Claim 1, above.
Regarding Claim 18, see the rejection of Claim 4, above.
Regarding Claim 19, see the rejection of Claim 5, above.
Regarding Claim 20, see the rejection of Claim 10, above.

Claim(s) 6-9, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansl (US 2006/0245862 A1), a.k.a., “Hansl”, in view of Hansl (US 2003/0185656 A1), a.k.a., “Hansl ‘656” in view of Toebes et al (US 2012/0189416 A1).

Regarding Claims 6-9, 13, 14 and 16, Hansl teaches the system as described above.

Regarding Claim 6, Hansl ‘656 teaches 
wherein each telescoping arm (15) includes fingers (62a, 62b, 63a, 63b) that extend from the telescoping arm (15) along a second axis substantially perpendicular to the extension axis, as illustrated in figures 3, 4 and 14-19, for example, where the fingers (62a, 62b, 63a, 63b).

Regarding Claim 6, Hansl does not expressly teach where the fingers are configured to support the at least one pickface from underneath the at least one pickface.
Regarding Claim 6, Hansl does not expressly teach, but Toebes teaches where the fingers (1540) as illustrated in figures 5 and 9, are configured to support the at least one pickface (1700a) from underneath the at least one pickface (1700a), as mentioned at paragraph 35, for example, which states as follows.

[0035] Referring now to FIGS. 4A and 9 an exemplary operation of the bot 110 will be described. The bot controller 1220 may direct the bot to a predetermined pickface location at, for example, a storage rack 600 (or multilevel vertical conveyor). The pickface location may include a pickface 1700P where each case unit 1700A, 1700B of the pickface 1700P is located on the storage rack 600 so that the a position of the front and back edges 1705, 1706 of case unit 1700A are known and the front and back edges 1707, 1708 of case unit 1700B are known by, for example, the bot controller 1220 and/or the control server 120. While pickface 1700P is shown as having two case units 1700A, 1700B it is noted that the pickface may include any suitable number of case units. The bot controller 1220 may cause one or more fingers 1540 to raise a predetermined distance (e.g. only partially raised to allow insertion of the fingers into the storage shelf 600 beneath the pickface 1700P) so that the movable member 1535 is coupled to the case unit contact member 1530. The one or more fingers 1540 may be extended into the slats of the storage shelf beneath the case unit(s) to be picked. The bot controller 1220 or any other suitable controller may be configured to determine the amount of arm extension so that the cantilevered tips of the raised fingers 1540 "underpick" the furthest case unit (from the bot along an axis of extension of the fingers 1540) to be transferred to the bot 110. For example, if the bot 110 is instructed to pick case 1700A only, the fingers 1540 may be extended into the storage rack so that the tip of the cantilevered fingers 1540 are located a predetermined distance U (e.g. the underpick) away from the back edge 1706 of the case unit 1700A. If the bot 110 is instructed to pick cases 1700A and 1700B, the fingers 1540 may be extended into the storage rack so that the tip of the cantilevered fingers 1540 are located a predetermined distance U away from the back edge 1708 of the case unit 1700B. The underpick U allows one or more cases to be picked without disturbing the next case in the pickface. For example, case unit 1700A can be picked without disturbing case unit 1700B. Once underneath the case unit(s) to be picked (which for exemplary purposes only is case unit 1700A) the fingers are raised to pick the case unit 1700A off of the shelf and the fingers are retracted in the direction of arrow 1550 so that the case unit 1700B is transferred to the bot payload area in a manner substantially similar to that described in, for example, U.S. Provisional Patent Application No. 61/423,220 entitled "BOT PAYLOAD ALIGNMENT AND SENSING," having Attorney Docket Number 1127P014263-US (-#1) (now U.S. patent application Ser. No. ______ with Attorney Docket Number 1127P014263-US (PAR) filed on Dec. 15, 2011), previously incorporated by reference herein.

Emphasis provided.
Regarding Claim 6, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided where the fingers are configured to support the at least one pickface from underneath the at least one pickface, as taught by Toebes, for the purpose of supporting the payload during transfer from shelf to payload area and back to a shelf.

Therefore, regarding Claim 6, it would have been obvious to have used the fingers (62a, 62b) of Hansl ‘656 to support a pickface/payload as taught by Toebes’, in Hansl’s storage and retrieval system, thus supporting and moving a payload/pickface, since Hansl ‘656’s, Toebes’ and Hansl’s devices have predictable structure and function and one of ordinary skill in the art would have recognized the efficacy and synergy of the combination based upon the references' teachings as well as common sense, logic and reason.

Regarding Claim 7, Hansl teaches 
wherein each telescoping arm assembly (11a, 11b) includes a wireless control module, i.e., transmitting and/or receiving units (61, 62, 68 and 69) as mentioned at paragraphs 92 and 105 and as illustrated in figures 11-14 to effect actuation of at least a respective finger (13a-13f).  Note also electrical interface (52) as mentioned at abstract, paragraphs 41 and 106, for example. 

Regarding Claim 8, Hansl does not expressly teach the fingers pass through spaces located between the support surfaces.

Regarding Claim 8, Hansl teaches 
 wherein the fingers (13a-13f) are spaced apart by a predetermined pitch that corresponds to a pitch between support surfaces of the at least one storage shelf so that the fingers (13a-13f), as illustrated in figures 4-8, 13 and 14 pass through spaces located between the support surfaces, as taught by Toebes at paragraph 35 and as illustrated in figures 5 and 9, for example.

Regarding Claim 9, Hansl teaches 
wherein the fingers (13a-13f) are fixedly mounted to the at least one telescoping arm assembly (11a, 11b).

Regarding Claim 13, see rejection of Claims 8 and 12, above.

Regarding Claim 14, Hansl ‘656 teaches wherein the fingers (62a, 62b, 63a, 63b) are movably mounted to a respective telescoping arm assembly (15) for movement between extended and retracted positions, as illustrated in figures 14-19, where when in the extended position the fingers (62a, 62b, 63a, 63b) extend from the telescoping arm assembly (15) along the other axis (note the mention of another axis in Claim 11), and noting the other axis is construed as the angle about the pivot axis of Hansl ‘656.
Regarding Claim 16, see the rejection of Claim 7, above.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of U.S. Patent No. 10,894,663 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same claimed invention as the claims of the instant application.  See the claim chart as follows.

    PNG
    media_image1.png
    643
    901
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    659
    907
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    656
    901
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    644
    909
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    644
    896
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    652
    908
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    310
    901
    media_image7.png
    Greyscale


Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Olszak ‘926 is cited as teaching another example of a storage and retrieval system, for moving a pickface (2), as shown in figure 1, with supporting elements (8, 8’), as mentioned at paragraph 39, for example.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


September 28, 2022